

113 HR 3108 IH: Extend Not Cut SNAP Benefits Act
U.S. House of Representatives
2013-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3108IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2013Mr. Conyers (for himself and Ms. Lee of California) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the American Recovery and Reinvestment Act of 2009 to extend the period during which supplemental nutrition assistance program benefits are temporarily increased.1.Short titleThis Act may be cited as the Extend Not Cut SNAP Benefits Act.2.Extension of temporary increase in supplemental nutrition assistance benefitsSection 101(a) of title I of division A of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 120) is amended—(1)in paragraph (1) by striking section 3(o) and inserting section 3(u), and(2)in paragraph (2) by striking 2013 and inserting 2016, or the 1st date on which the value of the thrifty food plan as specified under section 3(u) of such Act equals or exceeds 113.6 percent of the June 2008 value of such plan as specified under section 3 of such Act, whichever occurs earlier.3.Effective dateThis Act and the amendments made by this Act shall take effect on September 30, 2013.